Case 20-70718-bem       Doc 96    Filed 05/13/21 Entered 05/13/21 11:09:11           Desc Main
                                  Document     Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION

IN RE:                                             )       CHAPTER 11
                                                   )
VIRGINIA-HIGHLAND RESTAURANT,                      )       Jointly Administered Under
LLC and RESTAURANT 104 LLC,                        )       CASE NO. 20-70718-bem
                                                   )
                      Debtors.                     )

                      BALLOT FOR ACCEPTING OR REJECTING
                       DEBTORS’ PLAN OF REORGANIZATION

         VOTING DEADLINE IS 4:00 P.M. (EASTERN TIME) ON MAY 13, 2021

                   (Class 2: Allowed Claims of Gordon Food Service, Inc.)
       Virginia-Highland Restaurant, LLC (“VH Restaurant”) and Restaurant 104 LLC
(“Restaurant 104”), debtors and debtors-in-possession in the above-styled jointly administered
Chapter 11 case (collectively, the “Debtors”), filed a Plan of Reorganization dated April 9, 2021
(the “Plan”). The United States Bankruptcy Court for the Northern District of Georgia – Atlanta
Division (the “Bankruptcy Court”) has conditionally approved the Disclosure Statement to
Accompany Debtors’ Plan of Reorganization (the “Disclosure Statement”), which provides
information to assist you in deciding how to vote your ballot (the “Ballot”). Court approval of
the Disclosure Statement does not indicate approval of the Plan by the Bankruptcy Court.

      This Ballot is being sent to holders of claims in Class 2 (as to each claim, a “Gordon Food
Claim”). To have your vote count, you must complete and return this Ballot.

YOU SHOULD REVIEW THE DISCLOSURE STATEMENT AND THE PLAN BEFORE
YOU VOTE. YOU MAY WISH TO SEEK LEGAL ADVICE CONCERNING THE PLAN
AND YOUR CLASSIFICATION AND TREATMENT UNDER THE PLAN. YOUR
CLAIM HAS BEEN PLACED IN CLASS 2 UNDER THE PLAN. IF YOU HOLD CLAIMS
IN MORE THAN ONE CLASS, YOU WILL RECEIVE A BALLOT FOR EACH CLASS
IN WHICH YOU ARE ENTITLED TO VOTE.

PLEASE COMPLETE, SIGN AND DATE THIS BALLOT AND RETURN IT SO THAT
IT IS RECEIVED BY CLERK OF THE BANKRUPTCY COURT, 75 TED TURNER
DRIVE, SW, SUITE 1340, ATLANTA, GA 30303 BY 4:00 P.M. (EASTERN TIME) ON
MAY 13, 2021 (THE “VOTING DEADLINE”). IF THE BALLOT CONTAINING YOUR
VOTE IS NOT RECEIVED BY THE CLERK ON OR BEFORE THE VOTING
DEADLINE, AND SUCH DEADLINE IS NOT EXTENDED, YOUR VOTE WILL NOT
COUNT AS EITHER AN ACCEPTANCE OR REJECTION OF THE PLAN. IF THE
PLAN IS CONFIRMED BY THE BANKRUPTCY COURT, IT WILL BE BINDING ON
YOU WHETHER OR NOT YOU VOTE.
Case 20-70718-bem        Doc 96    Filed 05/13/21 Entered 05/13/21 11:09:11                Desc Main
                                   Document     Page 2 of 2



                       ACCEPTANCE OR REJECTION OF THE PLAN

   1. Vote on the Plan. (Please check only one box)

         [X ]    ACCEPTS the Plan; or                [ ]      REJECTS the Plan.

   2. Declarations.

       By signing this Ballot, the undersigned claimholder declares under penalty of perjury as
provided for by 28 U.S.C. § 1746 that he/she/it has been provided with a copy of the Disclosure
Statement relating to the Plan and all related tabulation materials.

        By signing this Ballot, the undersigned claimholder declares under penalty of perjury as
provided for by 28 U.S.C. § 1746 that he/she/it is the holder of the claim set forth below and has
full power and authority to vote to accept or reject the Plan; provided, however, that, to the
extent that the undersigned is voting on behalf of the actual holder of the claim, the undersigned
declares under penalty of perjury as provided for by 28 U.S.C. § 1746 that he/she/it has the
requisite authority to do so and will submit evidence of same upon request. The undersigned
claimholder also acknowledges that the tabulation of votes is subject to all of the terms and
conditions set forth in the Disclosure Statement relating to the Plan.

Dated:     5/13/2021                          Gordon Food Service, Inc.
                                             (Print or type name of individual or company)


                                             (Signature of individual or authorized agent)
                                               Dawn Rouse, Senior Analyst
                                             (If authorized agent, print name and title)
                                              PO Box 2244, Grand Rapids, MI 49501−2244
                                             (Address)

                                             Amount of Claim:            97,092.60
                                                                      $______________________
